                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 17-cr-00028-JST-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: CONDUCTING A TRIAL;
                                                 v.                                         COURT’S INTENDED JUROR
                                   9
                                                                                            QUESTIONNAIRE
                                  10     JEHOADDAN WILSON,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case is currently scheduled for a status conference on July 20, 2020; a pretrial

                                  14   conference on August 12 and 13, 2020; and a trial on September 14, 2020. At the July 20

                                  15   conference, the Court, counsel, and the parties will discuss whether a jury trial can be safely

                                  16   conducted in light of existing public health conditions and, if so, how.

                                  17          One certainty is that jury selection will be substantially more time-consuming. The Court

                                  18   will only be able to bring a limited number of jurors at one time into the courtroom for

                                  19   questioning. It will take longer for jurors and other persons to enter and exit the courtroom, given

                                  20   the need to maintain physical distancing. Everyone’s use of masks, which the Court will require,

                                  21   will lengthen the questioning process. Accordingly, to reduce the amount of time required for in-

                                  22   person voir dire, the Court intends to submit the attached juror questionnaire to prospective jurors

                                  23   by SurveyMonkey in advance of the trial. During voir dire, the parties may ask follow-up

                                  24   questions to responses in the questionnaire as well as questions about additional topics.

                                  25          Parties’ comments, objections to the form of questions, or suggested modifications to the

                                  26   questionnaire may also be submitted by July 15, 2020. If needed, the Court will discuss these

                                  27   comments with the parties at the July 20, 2020 status conference. The Court orders the parties to

                                  28   provide the Court with a list of names of persons who may testify at trial by August 13, 2020, so
                                   1   that this information can be included in the form sent to prospective jurors. The Court can provide

                                   2   additional or amended information to prospective jurors on the day of trial.

                                   3             The Court now also orders that any exhibits used at trial must be presented solely in digital

                                   4   format.

                                   5             IT IS SO ORDERED.

                                   6   Dated: July 8, 2020
                                                                                          ______________________________________
                                   7
                                                                                                        JON S. TIGAR
                                   8                                                              United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                           2
                                   1                           JUROR QUESTIONNAIRE - INSTRUCTIONS

                                   2          These questions are designed to obtain information about you as a possible juror in a

                                   3   pending case. Filling out the questionnaire online will substantially shorten the process of jury

                                   4   selection.

                                   5          Please respond to the following questions as completely as possible. You will be given an

                                   6   opportunity to explain or expand your answers at jury selection.

                                   7          Where you feel your answer might invade your right to privacy or be embarrassing to you,

                                   8   you may indicate this by placing your initials in the answer box. The judge will then give you an

                                   9   opportunity to explain your request privately, with only the judge, the attorneys, and the court

                                  10   reporter present.

                                  11          Because this questionnaire is part of the jury selection procedure, you must answer the

                                  12   questions under penalty of perjury, and you must fill out the answers by yourself, without help
Northern District of California
 United States District Court




                                  13   from any other person. Please do not discuss this case or the questionnaire with anyone.

                                  14          As you answer the questions that follow, please keep in mind that there are no “right” or

                                  15   “wrong” answers.

                                  16          Thank you for your cooperation.

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         3
                                                                        JUROR QUESTIONNAIRE
                                   1

                                   2   1.    Your name:

                                   3   2.    Your age:

                                   4   3.    The city where you live:
                                   5         How long have you lived there:
                                   6
                                       4.    Your place of birth:
                                   7
                                       5.    Do you rent or own your own home?
                                   8
                                       6.    Your marital status: (circle one)
                                   9

                                  10                single    married    live with partner   separated    divorced    widowed

                                  11   7.    What is your occupation, and how long have you worked in it? (If you are retired or
                                             unemployed, please describe your main occupation when you were working.)
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                       8.    Who is (or was) your employer?
                                  16

                                  17
                                       9.    How long have you worked (or did you work) for this employer?
                                  18
                                       10.   Please list the occupations of any adults with whom you live:
                                  19

                                  20   11.   If you have children, please list their ages and sex and, if they are employed, please give
                                  21         their occupations:

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   12.   Please describe your educational background:
                                  28         Highest grade completed:
                                                                                       4
                                   1         College and/or vocational schools you have attended:
                                   2

                                   3

                                   4

                                   5         Major areas of study:
                                   6
                                       13.   Have you ever served on a jury before? ________ How many times?________
                                   7
                                             If yes: State/County Court _______ Federal Court _______
                                   8
                                             When?
                                   9

                                  10         Was it a civil or criminal case?

                                  11         Did the jury(ies) reach a verdict?

                                  12         Is there any reason that your prior jury service would affect your ability to be fair,
Northern District of California
 United States District Court




                                             objective, and impartial to both sides here?
                                  13

                                  14                 Yes:_____ No:_____

                                  15   14.   Have you, or a close friend or family member, ever worked for a court or for any
                                             prosecution or criminal defense office, including a district attorney’s office, United States
                                  16         Attorney’s Office, public defender’s office, or a private criminal defense attorney’s office?
                                  17
                                                     Yes:_____ No:_____
                                  18
                                       15.   Have you, or a close friend or family member, ever been employed by any law
                                  19         enforcement agency?
                                  20                 Yes:_____ No:_____
                                  21
                                       16.   Have you ever served in the military police or in courts martial?
                                  22
                                                     Yes:_____ No:_____
                                  23
                                       17.   Are you acquainted with Judge Jon Tigar, the judge in the case?
                                  24

                                  25                 Yes:_____ No:_____

                                  26   18.   Have you, or a close friend or family member, been the victim of or a witness to a crime?

                                  27                 Yes:_____ No:_____
                                  28         If yes, please explain:
                                                                                        5
                                   1

                                   2

                                   3

                                   4
                                       19.   Have you, or a close friend or family member, ever been accused, arrested or convicted of
                                   5         any offense?
                                   6
                                                    Yes:_____ No:_____
                                   7
                                             If yes, please explain:
                                   8

                                   9

                                  10

                                  11

                                  12   20.   Have you, or a close friend or family member, ever had a bad experience with a court or
Northern District of California
 United States District Court




                                             with law enforcement or the federal government?
                                  13

                                  14                Yes:_____ No:_____

                                  15         If yes, please explain:
                                  16

                                  17

                                  18

                                  19
                                       21.   Do you believe law enforcement officers are either more or less likely to tell the truth than
                                  20         other witnesses because of their occupations?
                                  21
                                                    Yes:_____ No:_____
                                  22
                                       22.   The defendant, attorneys and witnesses may be of various races, ethnicities and national
                                  23         origins. Would the race, ethnicity or national origin of the defendant, the attorneys, the
                                             witnesses or the law enforcement agents make it difficult for you to be a fair juror?
                                  24

                                  25                Yes:_____ No:_____

                                  26   23.   In this case, the government alleges that the defendant defrauded the Internal Revenue
                                             Service (“IRS”) by submitting false claims requesting tax refunds in the names of other
                                  27         people. Have you ever had a particularly good or bad experience with the IRS?
                                  28                Yes:_____ No:_____
                                                                                       6
                                   1         If yes, please explain:
                                   2

                                   3

                                   4

                                   5   24.   Have you ever worked (1) for the IRS; (2) as a tax preparer; or (3) as a tax attorney?
                                   6
                                                    Yes:_____ No:_____
                                   7
                                             If yes, please explain:
                                   8

                                   9

                                  10

                                  11
                                       25.   Is there anything about the nature of this case that would make it difficult for you to be a
                                  12         fair and impartial juror?
Northern District of California
 United States District Court




                                  13
                                                    Yes:_____ No:_____
                                  14
                                             If yes, please explain:
                                  15

                                  16

                                  17

                                  18   26.   Below is a list of the parties, agents, investigators, attorneys, potential witnesses and other
                                             people connected with this case. Do you think you might know any of these people?
                                  19                Yes:_____ No:_____
                                  20         If yes, please place a checkmark by the name(s).
                                  21
                                       27.   The Court will take every reasonable precaution to protect your health and the health of
                                  22         fellow jurors, the parties, court staff, and the public. Are you willing to abide by any rules
                                             the Court adopts regarding physical distancing, the wearing of masks, and other public
                                  23         health measures during trial if you are selected as a juror?
                                  24                Yes:_____ No:_____
                                  25
                                       28.   Are you willing to notify the Court immediately if, during trial, you feel ill or are exposed
                                  26         to anyone feeling ill?

                                  27                Yes:_____ No:_____
                                  28
                                                                                        7
                                       29.    JUROR’S OATH:
                                   1

                                   2          I declare under penalty of perjury that my answers to this Jury Questionnaire are true and
                                              correct to the best of my knowledge and belief. I have not discussed my answers with
                                   3          others, or received assistance in completing this questionnaire.

                                   4          Name:
                                              Date:
                                   5

                                   6

                                   7   List of Parties, Agents, Investigators, Potential Witnesses and Other People Connected With
                                       This Case
                                   8
                                       (Defendant)
                                   9
                                       (Defendant’s Standby Counsel)
                                  10   (Assistant United States Attorney)

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                       8
